DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim 24 has typo error. It should be claim 23 instead.
Appropriate correction is required.
Status of Claims
Claims 1-23 are allowed for the reasons as set forth below. 

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Roose (US Publication 20220214978) is the closest prior art to the subject matter being claimed in claim 1. Roose discloses A docking station configured to enable a host device to access resources provided by or connected to the docking station is disclosed. The resources include one or more peripheral devices, interfaces and/or network connections. The docking station is configured to receive setting information including at least one configuration setting for configuration of interaction between the host device and one or more of the resources. The docking station is also configured to transmit the setting information to the host device for use in configuring the host device to interact with one or more of the resources, when the host device communicatively couples to the docking station. However, Roose fails to particularly teach "detecting at the computer device, based on received branch identification information from a local branch server, the particular branch; upon determining that the computer device is not configured for the local branch server, performing configuration steps of: determining a device type for the computer device based on one or more connected peripheral devices, the device type defining a role of the computer device within the particular branch; sending metadata information identifying the computer device including the particular branch and the device type to a central server for requesting configuration of the computer device; in response to said sending, receiving configuration information from the central server for the computer device, the configuration information comprising a unique identification number for uniquely identifying the computer device for the financial transactions and configuration settings for configuring the computer device according to pre-defined requirements for the particular branch in dependence upon the device type; and configuring the computer device using the configuration information to uniquely perform the transactions for the financial institution using the unique identification number and permit processing of the transactions according to the configuration settings.”
Cipollone (US Publication 20150278784 A1) is the closest prior art to the subject matter being claimed in claim 1. Specifically, Cipollone discloses obtaining, by a self-service terminal (SST), configuration connection details from media having the configuration connection details; and using the configuration connection details to connect to a configuration server at a local bank branch to obtain full configuration data; and configuring the self-service terminal (SST) using the obtained full configuration data obtained from the configuration server at the local bank branch. However, Cipollone fails to disclose or fairly suggest "detecting at the computer device, based on received branch identification information from a local branch server, the particular branch; upon determining that the computer device is not configured for the local branch server, performing configuration steps of: determining a device type for the computer device based on one or more connected peripheral devices, the device type defining a role of the computer device within the particular branch; sending metadata information identifying the computer device including the particular branch and the device type to a central server for requesting configuration of the computer device; in response to said sending, receiving configuration information from the central server for the computer device, the configuration information comprising a unique identification number for uniquely identifying the computer device for the financial transactions and configuration settings for configuring the computer device according to pre-defined requirements for the particular branch in dependence upon the device type; and configuring the computer device using the configuration information to uniquely perform the transactions for the financial institution using the unique identification number and permit processing of the transactions according to the configuration settings.”
Thus, the prior art of record do not teach or suggest individually or in combination "detecting at the computer device, based on received branch identification information from a local branch server, the particular branch; upon determining that the computer device is not configured for the local branch server, performing configuration steps of: determining a device type for the computer device based on one or more connected peripheral devices, the device type defining a role of the computer device within the particular branch; sending metadata information identifying the computer device including the particular branch and the device type to a central server for requesting configuration of the computer device; in response to said sending, receiving configuration information from the central server for the computer device, the configuration information comprising a unique identification number for uniquely identifying the computer device for the financial transactions and configuration settings for configuring the computer device according to pre-defined requirements for the particular branch in dependence upon the device type; and configuring the computer device using the configuration information to uniquely perform the transactions for the financial institution using the unique identification number and permit processing of the transactions according to the configuration settings.” as disclosed in claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHIL K NGUYEN/Primary Examiner, Art Unit 2187